               17-22668-shl                 Doc     Filed 07/26/19         Entered 07/26/19 11:18:11                        Main Document
                                                                          Pg 1 of 4
 Fill in this information to identify the case:
 Debtor 1    Bonnie Allison Leger - Calgi

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the SOUTHERN District of NEW YORK

 Case number 17-22668-shl

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: SANTANDER BANK, N.A.,                                           Court claim no. (if known): 1

Last 4 digits of any number you use to                                            Date of payment change: 10/1/2019
identify the debtor’s account: 2403                                               Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $5,362.82
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         ■ No.
         □ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment:                              New escrow payment:


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         □ No
         ■ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:              6.00000%                         New interest rate:          7.00000%

         Current principal and interest payment: $3,292.10           New principal and interest payment: $3,660.72


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                            New mortgage payment:




Official Form 410S1                                     Notice of Mortgage Payment Change                                              page 1
              17-22668-shl                 Doc          Filed 07/26/19      Entered 07/26/19 11:18:11                        Main Document
                                                                           Pg 2 of 4


Debtor 1 Bonnie Allison Leger - Calgi                                 Case number (if known) 17-22668-shl
           Print Name        Middle Name    Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor
      ■ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

     /s/ _Erin Elam _____________________
                                       Date _____7/25/2019___________________
     Signature



  Print             ______Erin Elam _______________________________________                             Title   Authorized Agent for Creditor
                    First Name                     Middle Name       Last Name


  Company           RAS Boriskin, LLC


  Address           900 Merchants Concourse, Suite 310
                    Number       Street


                    Westbury NY 11590
                    City                                                  State        ZIP Code

  Contact Phone     470-321-7112                                                                        Email __eelam@rascrane.com ___________________________




Official Form 410S1                                      Notice of Mortgage Payment Change                                                      page 2
            17-22668-shl      Doc     Filed 07/26/19     Entered 07/26/19 11:18:11           Main Document
                                                        Pg 3 of 4

                                            CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on July 26, 2019
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
Todd S. Cushner
James J. Rufo
Cushner & Associates, P.C.
399 Knollwood Road
Suite 205
White Plains, NY 10603

Bonnie Allison Leger-Calgi
43 Fourth Ave
Pelham, NY 10803

Krista M. Preuss
Chapter 13 Standing Trustee
399 Knollwood Road
White Plains, NY 10603

United States Trustee
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014

                                                                           RAS Boriskin, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           900 Merchants Concourse, Suite 310
                                                                           Westbury, NY 11590
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 516-280-7674

                                                                           By: /S/ Kamari Cook
                                                                           KCook@Rascrane.com




Official Form 410S1                    Notice of Mortgage Payment Change                                page 3
17-22668-shl   Doc   Filed 07/26/19    Entered 07/26/19 11:18:11   Main Document
                                      Pg 4 of 4
